PER CURIAM.
This is an appeal from an order appointing a day for the execution of the judgment of death pronounced against the defendant. At the time the day was so appointed an appeal was pending from an order refusing a new trial, and the point made here (if it can be said that any point was made) was that it was error to execute the judgment pending that appeal. The time for execution of the judgment was fixed for May 22, 1896. As that time has long since passed this appeal is of no further interest, and is therefore dismissed.